Citation Nr: 1041439	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-03 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Evaluation of residuals of a cerebrovascular accident, currently 
rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to December 
1975.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Louisville, Kentucky, VA 
Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board notes that service connection for residuals of a 
cerebrovascular accident was granted in a December 2003 rating 
decision and a 100 percent evaluation was assigned from October 
31, 2003, and a 10 percent evaluation was assigned from June 1, 
2004, under Diagnostic Code 8008.  Under Diagnostic Code 8008, 
disability resulting from thrombosis of the vessels of the brain 
and other neurological conditions and their residuals may be 
rated from 10 to 100 percent in proportion to the impairment of 
motor, sensory or mental function.  VA is to consider especially 
psychotic manifestations, complete or partial loss of use of one 
or more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  With 
partial loss of use of one or more extremities from neurological 
lesions, VA is to rate by comparison with the mild, moderate, 
severe or complete paralysis of the peripheral nerves.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8008 (2010).  

A note to this Diagnostic Code states that it is required for the 
minimum ratings for residuals that there be ascertainable 
residuals.  Determinations as to the presence of residuals not 
capable of objective verification, i.e., headaches, dizziness, 
fatigability, must be approached on the basis of the diagnosis 
recorded; subjective residuals will be accepted when consistent 
with the disease and not more likely attributable to other 
disease or no disease.  It is of exceptional importance that when 
ratings in excess of the prescribed minimum ratings are assigned, 
the diagnostic codes utilized as bases of evaluation be cited, in 
addition to the codes identifying the diagnoses.  38 C.F.R. § 
4.124a, Diagnostic Code 8008, Note.

The June 2004 VA rating decision on appeal shows that the 10 
percent evaluation was implemented from June 1, 2004.  The 
Veteran asserts that the degree of impairment due to service-
connected residuals of a cerebrovascular accident associated with 
service-connected hypertension are worse than reflected by the 10 
percent rating assigned.  

The Veteran was afforded a VA examination in January 2007 VA and 
the examination report notes, "see worksheets for mental 
disorders."  The Board notes that the worksheets are not 
associated with the claims file.  The Board notes that a May 2004 
VA examination report reflects assessments to include rule out 
psychotic disorder, schizoid, and schizotypal personality 
disorder.  In regard to psychiatric manifestations,

In addition, the January 2007 VA examiner reported no evidence of 
left sided weakness, or aphasia, noting EMG/NCV studies were 
noted show C5-7 radiculopathy less likely related to 
cerebrovascular accident.  Other symptoms including poor sleep, 
memory, and concentration, fatigue, chronic headaches and 
dizziness were also noted to be less likely related to 
cerebrovascular accident.  

Further, VA treatment records, received in August 2008, reflect 
an assessment of adjustment disorder with mixed anxiety and 
depressed mood in April 2007 and a diagnosis of high frequency 
sensorineural hearing loss in September 2007.  In addition, 
complaints of gastrointestinal symptoms were noted in July 2007, 
of rectal bleeding in June 2008, and of back and left arm pain in 
April 2008.  

In addition, in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), 
the Court held that when entitlement to a total disability rating 
based on individual unemployability (TDIU) is raised during the 
adjudicatory process of an underlying disability or during the 
administrative appeal of the initial rating assigned for that 
disability, it is part of the claim for benefits for the 
underlying disability.  The Board notes in a July 2004 statement, 
the Veteran indicated that he was working, the May 2004 VA 
examination report notes that he was unemployed, the January 2007 
VA examination report notes that he, "denies much effect on his 
daily or job activities," and in a statement received in August 
2009, he stated that he is unable to work.  As such, entitlement 
to a TDIU is to be considered part of the claim in this case.

The Board notes that while a remand is not required due to the 
mere passage of time since an otherwise adequate examination has 
been accomplished, in light of the circumstances in this case, 
the Veteran should be afforded another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the claims 
file the VA worksheets for mental disorders 
referenced in the January 2007 VA examination 
report, as well as any up-to-date VA 
treatment records that have not been 
associated with the claims file, dated after 
July 2008.  All records obtained should be 
associated with the claims file.  

2.  The AOJ should schedule the Veteran for a 
VA examination to determine the degree of 
impairment due to service-connected residuals 
of a cerebrovascular accident associated with 
service-connected hypertension.  The claims 
file should be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner identify all residuals of the 
cerebrovascular accident and provide an 
opinion in regard to the degree of impairment 
due to residuals of the cerebrovascular 
accident, as well as an opinion as to whether 
the Veteran's service-connected disability 
precludes obtaining and maintaining 
substantially gainful employment.  If any 
increase in the degree of impairment is 
identified during the relevant period, the 
date of any increased should be reported, to 
the extent possible.  A complete rationale 
should accompany all opinions provided.  

3.  In light of the above, the claim should 
be readjudicated.  The AOJ should review all 
development for compliance with the 
directives in this remand and review all 
opinions for adequacy.  Any further 
development necessary in that regard should 
be accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


